Citation Nr: 1509395	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-32 397	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for Hepatitis C.  

2.  Entitlement to service connection for Type II Diabetes Mellitus, including as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In support of these claims, the Veteran testified at a hearing at the RO in June 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.  At the conclusion of the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304(c).

The claim of entitlement to service connection for Type II Diabetes Mellitus, however, including as due to Agent Orange exposure, requires further development before being decided on appeal, so the Board is remanding this claim to the AOJ.  Whereas the Board, instead, is going ahead and deciding whether there is the required new and material evidence to reopen the remaining claim of entitlement to service connection for Hepatitis C.


FINDINGS OF FACT

1.  Service connection for Hepatitis C was previously considered and denied in a February 2008 Board decision, and the Veteran did not appeal that prior decision.  

2.  The additional evidence since submitted or otherwise obtained is either cumulative or redundant of evidence already of record and previously considered or does not relate to an unestablished fact necessary to substantiate this claim.  


CONCLUSIONS OF LAW

1.  The February 2008 Board decision that earlier considered and denied entitlement to service connection for Hepatitis C is final and binding based on the evidence then of record.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 20.1100, 20.1104, 20.1105 (2014). 

2.  There is not new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2014).  

The Veteran was provided a VCAA notice letter in February 2012 regarding his petition to reopen his Hepatitis C claim.  The letter duly advised him of what evidence was required to substantiate this claim and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  The letter also provided notice regarding the "downstream" disability rating and effective date elements of this claim in the eventuality it was reopened and granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


As well, that February 2012 letter provided notice specifically responsive to his petition to reopen this claim for service connection for Hepatitis C.  He was informed that new evidence must be evidence that was submitted to VA for the first time and that material evidence must pertain to the reason this claim was previously denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Consider also however that a precedent opinion of VA's General Counsel, VAOPGCPREC 
6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

In concluding this, Office of General Counsel (OGC) looked to the legislative history and amendments to the statute and case law.  For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy."  Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received.  See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191 (2012).  OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the U.S. Court of Appeals for the Federal Circuit, decided after Kent, supports this conclusion.  For example, in Wilson v. Mansfield, the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  506 F.3d 1055, 1059 (Fed. Cir. 2007).  OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide 
veteran-specific notice, although Wilson requires the notice be claim-specific."  580 F.3d 1270, 1277 (Fed. Cir. 2009).

To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  And VA met this obligation.

The duty to assist provisions of the VCAA also have been met.  The claims file contains service treatment records (STRs) and post-service treatment records.  The Veteran was not provided an examination in response to his petition to reopen this claim for service connection for Hepatitis C.  However, VA is not required to provide an examination for a petition to reopen a previously-denied claim unless it is first reopened.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(iii); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003)(holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542 (1996)(holding that unless new and material evidence has been submitted, the duty to assist does not attach); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007)(holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim when claimant had not presented new and material evidence).  

Finally, as already alluded to, the Veteran also testified at a Travel Board hearing in June 2013.  The hearing was in compliance with proper procedure as the presiding VLJ, the undersigned, explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran and his representative have not made the RO or the Board aware of any additional evidence still needing to be obtained in order to fairly decide this claim.  They have been given ample opportunity to present evidence and argument in support of this claim, including as mentioned during and even after the hearing.  

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appeal of this claim has been obtained and it is ripe for appellate review.  VA has complied with all procedural due process requirements.  See 38 C.F.R. § 3.103 (2014).  

II.  Whether there is New and Material Evidence to Reopen this Claim

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA. 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156, 20.1105; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The Board also does not have to blindly accept, as true, assertions that are beyond the competence of the person making them.

Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim, so irrespective of whether the prior decision denied the claim on its underlying merits or, instead, a prior petition to reopen the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court/CAVC) additionally indicated that the newly-presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  But the Veterans Court (CAVC) since has held that the post-VCAA version of 38 C.F.R. § 3.156(a) created a "low threshold", and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The CAVC stated that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  

In the prior February 2008 Board decision at issue, which earlier denied this claim of entitlement to service connection for Hepatitis C, the pertinent evidence then of record consisted of the Veteran's STRs, post-service VA outpatient treatment records, results of a September 2007 VA examination, and personal statements from the Veteran.  He asserts that he may have contracted the Hepatitis C Virus (HCV) during his service when a barber used the same razor to shave his neck and the necks of other soldiers.  See the September 2007 VA examination report.  The STRs showed no complaints, treatment, or diagnosis of Hepatitis C, however.  Moreover, the post-service treatment records showed the Veteran was admitted for alcohol detoxification in February 1998 at his local VA hospital.  He reported smoking pot in high school, using alcohol since the age of 15, and at one point drinking 30 beers a day.  He additionally admitted to abusing alcohol and cocaine from 1995 to January 1997.  March 1998 and November 1998 VA outpatient treatment records showed he had tested positive for Hepatitis C antibodies, but was asymptomatic at a November 1998 VA examination.  Finally, in September 2007 a VA examiner had determined the Veteran's Hepatitis C less likely than not caused by or a result of shared razors during his military service.  The examiner explained that, while it is possible that the military barber's use of a straight razor on the Veteran's neck could have exposed him to Hepatitis C, it is far more likely he had contracted Hepatitis C through his long history of other risky behaviors, which includes alcohol abuse, substance abuse, assaultive behavior, risky sexual behavior, and homelessness.  See the September 2007 VA examination report.  

The Board therefore determined that, while the Veteran had a then current diagnosis of Hepatitis C, there was no competent and credible medical evidence showing the required linkage between his purported exposure to straight razors during his service while getting his hair cut and this eventual diagnosis of Hepatitis C.  The Board pointed out that the September 2007 VA examiner had opined that the Hepatitis C was less likely than not caused by or a result of shared razors in service.  The Board duly notified the Veteran of that February 2008 decision denying his claim, and he did not in response file a notice of appeal to the higher U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) or request reconsideration of the Board's decision.  Consequently, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 20.1104, 20.1105.  


The Veteran has not presented any additional evidence since that February 2008 Board decision relating to an unestablished fact necessary to substantiate his claim of entitlement to service connection for Hepatitis C.  Since the Board's February 2008 decision, the additional evidence received into the record includes post-service treatment records, the June 2013 transcript of the Veteran's hearing testimony before the Board, as well as his personal statements.  He continues to assert that his Hepatitis C is attributable to his military service.  During his June 2013 Travel Board hearing, he testified that during his service straight razors were used to trim the back and necks of soldiers, many that had just returned from Vietnam.  During this time, he admitted to having problems with acne and the barber used to "cut open" his neck several times.  He therefore believes the straight razors used on him and several other soldiers returning from Vietnam is the reason he contracted Hepatitis C.  See the June 2013 Board hearing transcript.  The post-service treatment records that also have been submitted since the Board's prior February 2008 decision reflect continuing treatment for the Hepatitis C.  

While this additional evidence submitted in connection with this claim is in ways new, in that it was not previously of record so not considered, it is not also material since it does not tend to show that the Veteran's sharing of razors during service caused his Hepatitis C.  Additionally, much of his argument - including during his Travel Board hearing - was mere reiteration of argument he had made prior to the Board denying his claim in February 2008.  Indeed, even then he contended that the shared razors in service caused his current Hepatitis C.  So merely making this same argument, again, is not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Also, merely continuing to receive treatment for his Hepatitis C is not new evidence.  Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (Medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen a claim for service connection based on new and material evidence.).

In sum, new arguments based on what amounts to the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).

Because, for these reasons and bases, the additional evidence submitted or otherwise obtained since the Board's February 2008 decision is not new and material, the claim is not reopened and the benefit-of-the-doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

ORDER

As no new and material evidence has been submitted, the petition to reopen this claim of entitlement to service connection for Hepatitis C is denied.


REMAND

As concerning the remaining claim for service connection for Type II Diabetes Mellitus, including owing to Agent Orange exposure, the Veteran testified during the June 2013 Travel Board hearing that a VA dermatologist had told him that this Type II Diabetes Mellitus now being claimed "could be" related to Agent Orange exposure.  He explained that he had seen this particular doctor just approximately three weeks prior to the Board hearing, and that this doctor had said this opinion "would be in his notes" (meaning in the records of his treatment of the Veteran).  See the June 2013 Travel Board hearing transcript.  The Veteran then went on to explain that this doctor works at the local VA Medical Center (VAMC) in Manchester, New Hampshire.

After preliminarily reviewing the evidence in the claims file, however, including the records in the electronic (paperless) portion of the file, the most recent VA outpatient treatment records obtained are from October 2004, so from more than a decade ago.  As the Veteran has identified far more recent VA outpatient treatment with the possibility of a supporting nexus opinion, the Board must obtain these additional records before deciding this claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed Type II Diabetes Mellitus since October 2004.  After acquiring this information and obtaining any necessary authorization, obtain and associate all outstanding pertinent records with the claims file (either the physical or electronic portion of it).

A specific request must be made for records from the local VAMC in Manchester, New Hampshire, dated since October 2004.  

Since, assuming they exist, these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these records as are necessary to comply with this VA regulation.  If any identified records are not obtainable (or none exist), the Veteran should be appropriately notified and the record clearly documented.  38 C.F.R. § 3.159(e)(1).  


2.  After completing any other additional development deemed appropriate, readjudicate the Veteran's claim of entitlement to service connection for Type II Diabetes Mellitus, including as due to Agent Orange exposure, in light of this and all other additional evidence.  If this claim continues to be denied, send him and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


